Appellate Case: 20-7053     Document: 010110622042         Date Filed: 12/21/2021       Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                          December 21, 2021
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-7053
                                                     (D.C. No. 6:19-CR-00045-RAW-1)
  AARON DEWAYNE TERRY,                                          (E.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, MORITZ, and EID, Circuit Judges.
                  _________________________________

        After Aaron Terry pleaded guilty to five counts of various financial and tax

 crimes, he moved to enforce his plea agreement, arguing that the government breached its

 obligation to give him an opportunity to provide substantial assistance and potentially

 receive cooperation credit, thereby reducing his sentence. The district court denied

 Terry’s motion, and Terry appeals. For the following reasons, we affirm.

                                       Background

        In August 2019, a grand jury returned a 15-count indictment against Terry for

 various financial crimes. Terry was later charged by information in a separate criminal



        *
         This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. But it may be cited for its
 persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 20-7053     Document: 010110622042          Date Filed: 12/21/2021     Page: 2



 case with two additional counts of tax fraud. Terry entered a plea agreement covering

 both cases, pleading guilty to five of the charged crimes.1 In exchange for Terry’s guilty

 plea, the government agreed to dismiss the remaining charges.

        The plea agreement required Terry to make certain financial disclosures.

 Specifically, Terry agreed to disclose all his assets and “to provide waivers, consents[,] or

 releases requested by the United States Attorney’s Office to access records to verify the

 financial information.” R. vol. 1, 70.

        A sealed plea-agreement supplement set forth additional terms related to Terry’s

 cooperation with the government. In the supplement, Terry agreed to “cooperate with the

 United States regarding specific crimes, targets[,] and investigations,” “comply[] with all

 reasonable instructions from the United States,” and “submit[] to interviews by

 investigators and attorneys at such reasonable times and places to be determined by

 counsel for the United States.” R. vol. 2, 26–27 (sealed). The supplement also included

 the potential sentencing results of such cooperation. Specifically, the supplement

 provided that if (and only if) the government believed Terry had provided “‘substantial

 assistance,’” then the government “may in its discretion” request that the district court

 depart below the advisory United States Sentencing Guidelines range. Id. at 27 (quoting

 18 U.S.C. § 3553(e)). The supplement also expressly stated that the government was not

 obligated to make any such request. Further, the agreement stated that “[a]t or before the



        1
         Terry states, without a record cite, that he met with the government multiple
 times before he pleaded guilty. The government does not dispute that these meetings
 occurred.
                                              2
Appellate Case: 20-7053     Document: 010110622042         Date Filed: 12/21/2021     Page: 3



 time of sentencing, the United States will advise the [c]ourt of any assistance [Terry]

 provide[s].” Id.

        In October, shortly after pleading guilty, Terry met with prosecutors and

 investigators.2 Terry’s lead attorney, Vicki Behenna, could not attend the meeting, so

 only Behenna’s cocounsel attended. According to an email Behenna received from

 prosecutor Douglas Horn, the meeting went well, and another prosecutor who

 attended anticipated using Terry in the prosecution of his codefendant. Terry also

 apparently provided the government with a thumb drive containing documents

 relevant to another investigation. At the end of this meeting, the government

 requested a copy of Behenna’s application for funds under 18 U.S.C. § 3006A(e),

 which she had previously filed ex parte under seal with the district court.3

        Over the next several months, Behenna and Horn exchanged emails about

 Behenna’s § 3006A(e) application and the possibility of further meetings with Terry.

 On December 6, Behenna asked about scheduling another interview. Horn responded

 that he had still not heard from Behenna regarding the government’s request for the

 sealed § 3006A(e) application and that until this request had been fulfilled there was

 no need for another meeting. Terry (through counsel) moved for authorization to

 provide a copy of the § 3006A(e) application to the government and for a protective


        2
          There is no transcript or other memorialization of this meeting in the record,
 so our understanding of what occurred derives largely from emails between counsel
 that Terry attached as exhibits to his motion to enforce the plea agreement.
        3
          Section 3006A(e)(1) permits “[c]ounsel for a person who is financially
 unable to obtain investigative, expert, or other services necessary for adequate
 representation” to request such services in an ex parte application.
                                              3
Appellate Case: 20-7053     Document: 010110622042         Date Filed: 12/21/2021     Page: 4



 order limiting disclosure of the application solely to the government. On December

 30, the district court granted Terry’s motion, and four days later, Behenna emailed

 the application to Horn.

        In a January 24, 2020 email, Horn raised the prospect of an additional

 interview with Terry. Horn wrote that the government’s agents were “willing to

 meet” but that the government was “unsure of any additional information” Terry

 could “provide that would be ‘substantial assistance’ in any additional

 investigations.” R. vol. 2, 83 (sealed) (quoting § 3553(e)). He added that if Behenna

 sent “a proffer of the ‘substantial’ information that [Terry] c[ould] provide,” he and

 Behenna could arrange a meeting with Terry before sentencing. Id. (quoting

 § 3553(e)).

        Behenna responded on February 3, stating that Terry and cocounsel, who had

 attended the October interview, were “under the impression that the agents wanted to

 speak with [Terry]” about another investigation and that she could “ask [Terry] what

 other information he has that he thinks would be helpful.” Id. at 82. There are no

 further exchanges between Behenna and Horn in the record regarding Terry’s

 potential cooperation.

        About five months later, the district court granted Terry’s motion to continue

 his sentencing until after his codefendant’s criminal trial so that the district court

 could be fully advised as to the extent of Terry’s cooperation. Three days before the

 rescheduled sentencing date, Terry moved to enforce his plea agreement, arguing that

 the government had breached it by failing to provide him with an opportunity to

                                             4
Appellate Case: 20-7053    Document: 010110622042        Date Filed: 12/21/2021      Page: 5



 cooperate. Terry argued that (1) the government made binding assurances to him

 before he signed the plea agreement that he would be given the opportunity to

 substantially assist the government; (2) the plea agreement’s language stating that the

 government “will advise the [c]ourt of any assistance provided by defendant”

 required it to provide Terry with an opportunity to cooperate after he signed the plea;

 and (3) even if the plea agreement did not require the government to provide Terry

 with an opportunity to cooperate, the government’s failure to provide one amounted

 to a breach because the government’s failure was motivated by bad faith. Id. at 47

 (quoting id. at 27).

        After conducting a hearing on Terry’s motion, the district court ruled that the

 plea agreement did not obligate the government to provide Terry with an opportunity

 to cooperate. And even if the plea agreement created such an obligation, the district

 court concluded, the government gave Terry that opportunity. It further determined

 that any failure to give Terry that opportunity was not motivated by bad faith and that

 it had been apprised as to the extent of Terry’s cooperation. The district court later

 issued a one-page written order reiterating those findings. It sentenced Terry to

 concurrent terms of 48 and 36 months in prison, imposed concurrent one- and three-

 year terms of supervised release, and ordered Terry to pay certain monetary penalties.

        Terry now appeals the district court’s denial of his motion to enforce the plea

 agreement.




                                             5
Appellate Case: 20-7053    Document: 010110622042         Date Filed: 12/21/2021     Page: 6



                                         Analysis

       We “review de novo whether the [g]overnment has breached a plea agreement.”

 United States v. Rodriguez-Rivera, 518 F.3d 1208, 1212 (10th Cir. 2008)). We review

 any underlying factual findings for clear error. United States v. Elashyi, 554 F.3d 480,

 501 (5th Cir. 2008); see also United States v. Raymond, 369 F. App’x 958, 962 (10th Cir.

 2010) (unpublished). Under clear-error review, “[w]e will not disturb factual findings

 ‘unless they have no basis in the record.’” United States v. Jordan, 806 F.3d 1244, 1252

 (10th Cir. 2015) (quoting United States v. Martin, 163 F.3d 1212, 1217 (10th Cir. 1998)).

       Terry argues that the plea agreement required the government to offer him an

 opportunity to cooperate. “In interpreting a plea agreement, we rely on general

 principles of contract law.” Rodriguez-Rivera, 518 F.3d at 1212. Thus, we “look to

 the express language in the agreement to identify both the nature of the government’s

 promise and the defendant’s reasonable understanding of this promise at the time of the

 entry of the guilty plea.” Id. at 1212–13 (quoting United States v. VanDam, 493 F.3d

 1194, 1199 (10th Cir. 2007), overruled on other grounds by Puckett v. United States,

 556 U.S. 129 (2009)). But in this case, we ultimately decline to reach Terry’s

 argument about what the plea agreement required. See Elkins v. Comfort, 392 F.3d

 1159, 1162 (10th Cir. 2004) (“We have discretion to affirm on any ground adequately

 supported by the record.”). Assuming without deciding that the plea agreement

 imposed such an obligation on the government, we find—consistent with the district




                                             6
Appellate Case: 20-7053    Document: 010110622042       Date Filed: 12/21/2021     Page: 7



 court’s conclusion—that the government provided Terry an opportunity to

 cooperate.4

       Terry cites one out-of-circuit case, United States v. Ringling, 988 F.2d 504

 (4th Cir. 1993), to support his view that the government did not provide him an

 opportunity to cooperate. But Ringling is distinguishable. There, the government

 never interviewed the defendant. Id. at 505. By contrast, here, the government met

 with Terry for an interview shortly after he entered into his plea agreement.

       Moreover, contrary to Terry’s contention, nothing in the parties’ subsequent

 email exchanges establishes that the government “with[eld] future cooperation

 opportunities.” Aplt. Br. 14. In an email to Behenna following the initial interview,

 Horn stated that the interview went well and that the government anticipated using

 Terry in his codefendant’s prosecution. The parties exchanged emails over the next


       4
          Terry relatedly argues that before he entered into the plea agreement, the
 government promised him the opportunity to earn cooperation credit in exchange for
 his guilty plea. According to Terry, the government promised him “a series of
 debriefings with the government, each covering a different topic”; and “[i]f the
 government believed [Terry’s] assistance was substantial, it would move for a
 downward departure at sentencing.” Aplt. Br. 12. But our analysis of what Terry
 reasonably understood the government to be promising him when he entered his
 guilty plea derives from the text of the plea agreement itself. See Rodriguez-Rivera,
 518 F.3d at 1212–13. Further, here, the agreement contained an explicit integration
 clause, providing that “[t]his written agreement[] supersedes all prior understandings,
 if any, whether written or oral.” R. vol. 1, 74; see also United States v. Reyes Pena,
 216 F.3d 1204, 1212 (10th Cir. 2000) (“[T]he plea agreement contained an
 integration clause, stating that the final version represented the complete agreement
 between the government and [the defendant]. Thus, [the defendant] is unable to alter
 the terms of the plea agreement with reference to the government’s earl[ier
 representations].”). Terry’s suggestion that pre-plea discussions or representations
 informed his reasonable understanding of what the government promised him is
 therefore unpersuasive.
                                            7
Appellate Case: 20-7053     Document: 010110622042        Date Filed: 12/21/2021      Page: 8



 several weeks, mostly regarding the government’s request to see Behenna’s

 § 3006A(e) application. And when Behenna asked on December 6 about scheduling a

 follow-up interview with Terry, Horn would not agree until Behenna disclosed the

 § 3006A(e) application.

       Once Behenna disclosed the application in January 2020, Horn renewed talks

 about a subsequent interview. Specifically, Horn responded to Behenna’s

 December 6 email, stating that his agents were “willing to meet” but that he was

 “unsure of any additional information that [Terry] c[ould] provide that would be

 ‘substantial assistance’ in any additional investigations.” R. vol. 2, 83 (sealed)

 (quoting § 3553(e)). Horn added that he could arrange a meeting before sentencing if

 Behenna gave “a proffer of the ‘substantial’ information that [Terry] c[ould]

 provide.” Id. (quoting § 3553(e)). On February 3, Behenna responded to Horn’s

 request for a proffer by stating that although she was not at the initial October

 meeting, she “was under the impression that the agents wanted to speak” with Terry

 about two additional investigations and that she could “ask [Terry] what other

 information he has that he thinks would be helpful to [the government] if [Horn

 would] like.” Id. at 82.

       The parties do not dispute that Horn never responded to Behenna’s email.

 Nevertheless, we do not find that Behenna’s February 3 response to Horn’s explicit

 request constituted a proffer. Rather, Behenna simply indicated she would talk with

 Terry about what information he might proffer. What’s more, in the over six months

 between Behenna’s response to Horn’s email and Terry’s sentencing, Behenna never

                                             8
Appellate Case: 20-7053     Document: 010110622042        Date Filed: 12/21/2021     Page: 9



 followed up with a proffer or otherwise inquired about Terry’s cooperation. Given

 this sequence of events, the district court’s factual finding that Terry had an

 opportunity to cooperate has some “basis in the record” and was therefore not clearly

 erroneous. Jordan, 806 F.3d at 1252 (quoting Martin, 163 F.3d at 1217).

 Accordingly, assuming the plea agreement required the government to offer Terry an

 opportunity to cooperate, the government did not break that promise.

        Next, Terry challenges the district court’s conclusion—which was apparently

 based on the parties’ sentencing memoranda—that the government provided adequate

 information regarding Terry’s cooperation. In support, Terry describes allegedly

 inaccurate representations made by the government in its response to Terry’s motion

 for downward variance in the district court. The government responds that its filings

 connected to Terry’s motions to continue sentencing and for a downward variance, as

 well as its sentencing memorandum, provide “extensive background for the

 arguments heard by the district court” on Terry’s motion to enforce the plea

 agreement. Aplee. Br. 21–22 n.9.

        But none of these district-court filings or any accompanying exhibits are in the

 appellate record. It is Terry’s responsibility, as the appellant, to present us with the

 record necessary to evaluate the district court’s decision. See United States v.

 Vasquez, 985 F.2d 491, 495 (10th Cir. 1993) (“The appellant is responsible for

 insuring that all materials on which he [or she] seeks to rely are part of the record on

 appeal.”). Without the complete record before us, “we must defer to the trial court’s

 decision.” Id. (quoting Moore v. Subaru of Am., 891 F.2d 1445, 1448 (10th Cir.

                                             9
Appellate Case: 20-7053     Document: 010110622042        Date Filed: 12/21/2021     Page: 10



  1989)); see also 10th Cir. R. 10.4(B) (“When the party asserting an issue fails to

  provide a record . . . sufficient for considering that issue, the court may decline to

  consider it.”). We therefore defer to the district court’s conclusion that the

  government complied with the plea agreement by providing adequate information

  about Terry’s cooperation.5

                                         Conclusion

        We affirm the district court’s order denying Terry’s motion to enforce the plea

  agreement because Terry received an opportunity to cooperate with the government

  and failed to present relevant documents in the record on appeal to challenge the

  district court’s conclusion that the government adequately informed the district court

  as to Terry’s cooperation.



                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




        5
           Terry also argues that even if the plea agreement did not obligate the
  government to provide him with an opportunity to cooperate, failure to provide such
  an opportunity amounts to a breach when the government’s decision is motivated by
  impermissible animus or is not rationally related to a legitimate government end. But
  for the reasons described above, we conclude that Terry did have the opportunity to
  cooperate. We therefore decline to reach Terry’s bad-faith argument.
                                             10